Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This communication is a Final Office Action in response to communications received on 2/15/21.
Claims 1, 8 and 15 have been amended.
Therefore, Claims 1-20 are now pending and have been addressed below.

Response to Amendment
	Applicant has filed terminal disclaimer, therefore double patenting rejection is withdrawn

Terminal Disclaimer
The terminal disclaimer filed on 2/15/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,366,349 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at modifying one or more of the following based on receiving the answer from the second user : a status of a corresponding user account of the second user in the web-based Q&A system; a point total of the corresponding user account of the second user in the web-based Q&A system; or a participation rate of the second user in the web-based Q&A system”. Examiner could not find support for this limitation. Specification is silent regarding modifying based on receiving the answer from the second user : a status of a corresponding user account of the second user in the web-based Q&A system; a point total of the corresponding user account of the second user in the web-based Q&A system; or a participation rate of the second user in the web-based Q&A system. Thus the claims merely recite a description of the end desired result ("problem to be solved") and the scope of claims encompasses all techniques to attain that result ("all solutions") without describing how the terms are functionally related. A description that merely renders the invention obvious does not satisfy therequirement, Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997). Dependent claims are rejected due to their dependence from claims 1, 8 and 15. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. §101. When considering subject matter 
Step 1: Identifying Statutory Categories
In the instant case, claims 1-7 are directed to a method. Claims 8-14 are directed to a system and claims 15-20 are directed to a non-transitory computer readable storage medium. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Identifying a Judicial Exception
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 8 and 15 recite methods that receiving a first question submitted by a first user; determining a community value of the first question; generating a list of questions comprising the first question and one or more questions; generating a prioritized list of questions for display to a second user based on community value; transmitting the prioritized list of question, storing the answers; modifying based on receiving the answer the status/points/participation of user; 
The limitation as drafted, is a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and mathematical calculations, but for the recitation of generic computer components. That is, other than a user interface for an application associated with Q & A system, server, processor, data channel, first computer, second computer)), the claims are directed to receiving question/data, analyzing the data, and providing a prioritized list of questions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea. See 2019 PEG Examples 37 through 42 (issued January 7, 2019); https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf.	This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining data, analyzing it, and providing a prioritized list of questions. In particular, the claims only recites the additional element – a user interface for an application associated with Q & A system, server, processor, data channel, first computer, second computer. The user interface for an application associated with Q & A system, server, processor, data channel, first computer, second computer are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical 
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite receiving question/data, analyzing the data, and providing a prioritized list of questions and thus is grouped as methods of organizing human activity. This judicial exception is not integrated into a practical application because the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. 	The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The dependent claims provide information of the receiving Paragraph 0060  and Fig 4 details “Computer system 400 includes a processor 402, memory 404, storage 406, and/or other components found in electronic computing devices.  Processor 402 may support parallel processing and/or multi-threaded operation with other processors in computer system 400”.  Further, see Applicants specification para 0036 recites “some of Q&A system 102 may be locally installed on a computing system, such as a personal computer (PC), laptop computer, mobile phone, personal digital assistant (PDA), and/or other digital computing devices used by the users.  For example, Q&A system 102 may include one or more servers and an application that is installed on the users' computing systems.” These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the processor provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7-12, 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shroff et al. (US 2008/0040427 A1) in view of Canning (US 2006/0026593 A1), further in view of Park et al. (US 2007/0219958)

Regarding Claims 1, 8 and 15,    Shroff discloses the computer-implemented method/system/medium for facilitating use of a web-based question-and-answer (Q&A) system, comprising:
Shroff discloses providing a user-interface for an application associated with the web-based Q&A system to a first computer and to one or more second computers (Fig 3 # 114 user interface with Q&A system and [0031] The service manager module 112, for instance, may be utilized to generate a user interface 114 that is provided over the network 104 to the client 102(n) to enable the client 102(n) to interact with the services 108(s).);
Shroff discloses receiving, at a server of the web-based Q&A system, a first question submitted by a first user at the first computer using the user-interface (Fig 3 # 312 question #990 submitted by user Adam, [0046] user interface 114 includes a postings portion 312 for displaying postings 218 input by clients 102(n) to the community forum.  The displayed postings 218 may be the results of navigating via topics portion 308 or searching via search portion 310.  The community forum service 108(8) also provide functionality for making new posting 218 which may be accessed via a selectable new post portion 314.);
Shroff discloses determining a community value of the first question ([0004] priority assigned to post based on how many users associated with the post, [0021], [0039] community rating for post, [0058]) based on one or more of the following: a number of views of the first question in the web-based Q&A system ([0047], [0066] The service 106(m) may then store a plurality of associations of users with postings in a community forum responsive to communication of user selections of the portions from one or more clients, [0067], Fig 3 # 316, [0039] counters 224 which keep track of how many clients 102(n) are associated with corresponding postings); or a date on which the first question was submitted by the first user (Fig 8 # 114 date question posted);
Shroff discloses generating, by a processor, a list of questions comprising the first question and one or more other questions, wherein each respective question in the list of questions is associated with a respective community value (Fig 8 # 806 high priority question, [0070] summary reports listing a group of postings and associated priorities (for example, a listing of active postings arranged by order of priority (community value)), a report summarizing or presenting a selection of the highest priority postings (for example, the top 10 or 100), [0087] questions sent to designated support staff in response to a priority threshold trigger reached for posting #999, as described with respect to FIG. 5, [0021] Based upon the priority, technical support staff may determine or be alerted regarding the order in which to respond or produce results related to postings.);
Shroff discloses generating a prioritized list of questions for display to a second user based on the respective community value for each respective question in the list of questions such that questions in the prioritized list of questions that have a higher community value are displayed before questions in the prioritized list of questions that have a lower community value ([0070] An alert may be configured to be communicated via a variety of modes to alert designated recipients of the priority associated with postings including summary reports listing a group of postings and associated priorities (for example, a listing of active postings arranged by order of priority), a report summarizing or presenting a selection of the highest priority postings (for example, the top 10 or 100), [0071]);
Shroff discloses transmitting, over a data channel, the prioritized list of questions to at least one of the one or more second computers, wherein the at least one of the one or more second computers is associated with the second user ([0069] Based on the priority of the posting, an alert is formed for communication to recipients enlisted to respond to postings Thus, based on a community of users association with postings 218, the most critical problems, questions, issues and so forth may be brought to the attention of those enlisted to provide results (e.g. answers, instructions, responses and so forth).  The association data provided by selection of portions 316 is thus leveraged to prioritize responses to the corresponding postings 218.), and wherein the at least one of the one or more second computers displays the prioritized list of questions to the second user ([0069] Thus, based on a community of users association with postings 218, the most critical problems, questions, issues and so forth may be brought to the attention of those enlisted to provide results (e.g. answers, instructions, responses and so forth).  The association data provided by selection of portions 316 is thus leveraged to prioritize responses to the corresponding postings 218., [0070] the alerts may configured in a various was such as alerts for individual postings, as summary reports listing a group of postings and associated priorities (for example, a listing of active postings arranged by order of priority), a report summarizing or presenting a selection of the highest priority postings (for example, the top 10 or 100)); and
Shroff discloses receiving, from the second user, an answer to a given question in the prioritized list of questions, storing the answer in an answer repository ([0087]The results 222 may be stored as community forum data 214 and displayed in the portion 904 of a user interface, when posting #999 is accessed by a client 102(n), Fig 6 # 612 post reply and [0076] a post reply portion 612 which may be selected by as user to input a reply to the posting, [0083] answer generated by support personal, a designated community expert (second user), Fig 9 # 904 answer from support personal).
Shroff does not specifically teach community value based on one or more of the following: a status of a user account of the first user in the web-based Q&A system; a point total of the user account of the first user in the web-based Q&A system; a participation rate of the first user in the web-based Q&A system
Canning teaches value based on one or more of the following: a status of a user account of the first user in the web-based Q&A system ([0050] the voter's reputation, a rating of the voter's other posts, the consistency with which the voter votes, the age in the community (e.g., the length of time the voter has been participating in the community), the voter's affiliation or status in the community, the number of answer posts posted by the voter (participation rate), the frequency with which the voter votes), [0060] metadata regarding a post or a discussion thread includes data such as its category, identity of the poster or creator, the structure of the thread, size of the thread or post, voting data, rating or ranking (value), the associated issue, status information); a point total of the user account of the first user in the web-based Q&A system; a participation rate of the first user in the web-based Q&A system ([0027] ratings/value for the discussion threads various characteristics of the voter, such as the voter's reputation in the community (user status), the quality of posts made by the voter, the voter's voting history, the voter's affiliation, the number of posts made by the voter (participation rate of user), [0050], Claim 36)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included value based on one or more of the following: a status of a user account of the first user in the web-based Q&A system; a point total of the user account of the first user in the web-based Q&A system; a participation rate of the first user in the web-based Q&A system, as disclosed by Canning in the system disclosed by Shroff, for the motivation of providing a method of rating discussion threads based on various factors such as user reputation, number of posts and categorizing discussion into category ([0027], [0053] Canning).
Shroff/Canning do not specifically teach modifying one or more of the following based on receiving the answer from the second user : a status of a corresponding user account of the second user in the web-based Q&A system; a point total of the corresponding user account of the second user in the web-based Q&A system; or a participation rate of the second user in the web-based Q&A system. Shroff, however discloses updating of a counter associated with a post ([0066])
Park teaches modifying one or more of the following based on receiving the answer from the second user : a status of a corresponding user account of the second user in the web-based Q&A system ([0041] an account of a response provider user (second user) with the Rapid Answer system, including indications of any preferred or otherwise enhanced status of the response provider user (e.g., based on reaching one or more incentive levels related to amount of expertise of the response provider user), enhanced status levels are available, such as labeled "silver" and "gold"  Fig 2F # 285 gold status, [0086] At step 615, the requester user's account is updated to reflect the reward.); a point total of the corresponding user account of the second user in the web-based Q&A system (Fig 2F # 283 total points for user); or a participation rate of the second user in the web-based Q&A system
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included modifying one or more of the following based on receiving the answer from the second user : a status of a corresponding user account of the second user in the web-based Q&A system; a point total of the corresponding user account of the second user in the web-based Q&A system; or a participation rate of the second user in the web-based Q&A system, as disclosed by Park in the system disclosed by Shroff/Canning, for the motivation of providing a method of response provider users who each provide one or more responses for use as part of an answer to a question from another user be rewarded in a manner specific to the question and their response(s) ([0020], [0026] Park).
Claim 8,    Shroff disclose the computer system for facilitating use of a web-based question-and-answer (Q&A) system, comprising: a processor; and a memory  ([0040] processor 206(n) and is storable in memory 210(n)) to output user interface 114')comprising instructions that, when executed by the processor, cause the processor to perform a method.

Regarding Claims 2, 9 and 16,    Shroff as modified by Canning/Park teaches the computer-implemented method of claim 1,
Shroff teaches wherein the prioritized list of questions is further prioritized based on a recentness of each question in the list of questions ([0039] results 222 such as answers, instructions, and so forth which may be generated in relation to postings 218; counters 224 which keep track of how many clients 102(n) are associated with corresponding postings; and various other 226 community forum data such as replies to postings, community ratings for postings and/or results, priority data associated with postings, topics and/or categorization data for postings, and so on., Fig 8 # 114 shows recentness/date of post, [0068] A variety of data may be included in the determination of priority, such as which users are associated, the type of users (business, home, and so forth), the number of associations (counters), a weight factor assigned to a particular forum or topic, and/or other weighted factors such as locations, types of client, timing (recentness), product types, and so on, [0070] top 10 active posts, claim 2)


Shroff teaches wherein the first question relates to a product associated with the web-based Q&A system ([0001] postings in a forum may be directed at particular problems with services or products Fig 8 and 9 # 902 question related to hard drive).

Regarding Claims 4, 11 and 18,    Shroff as modified by Canning/Park teaches the computer-implemented method of claim 1, further comprising,
Shroff teaches prior to generating the prioritized list of questions, determining that the second user is a voluntary participant in the web-based Q&A system ([0072] users Adam and Bob (voluntary participants) interact with Q & A system. Based on priority, questions are transmitted to support staff, [0069] recipient (second user) enlisted to respond to post).

Regarding Claims 5, 12 and 19,    Shroff as modified by Canning/Park teaches the computer-implemented method of claim 1, 
Shroff teaches wherein the first user is a voluntary participant in the web-based Q&A system and a user of a product associated with the web-based Q&A system ([0072] users Adam and Bob interact with Q & A system, [0001] postings in a forum may be directed at particular problems with services or products Fig 8 and 9 # 902 question related to hard drive).

Regarding Claim 7,    Shroff as modified by Canning/Park teaches the computer-implemented method of claim 1, 
Shroff teaches determining the community value of the first question comprises determining a point value ([0039] community ratings for postings and/or results, priority data associated with postings., Fig 6 # 602 number of users counter (point value) associated with post).
Park also teaches point value for post (Fig 2C #241)


Claims 6, 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shroff et al. (US 2008/0040427 A1) in view of Canning (US 2006/0026593 A1) and Park (2007/0219958 A1) as applied to claims 1, 8 and 15, further in view of Tumulty et al. (US 2002/0143661)

Regarding Claims 6, 13 and 20,    Shroff as modified by Park teaches the computer-implemented method of claim 1, 
Shroff/Canning/Park do not specifically teach prioritized based on a business value associated with each question in the list of questions. Shroff, however teaches prioritized list of questions based a value/priority of the first question ([0021 ] the service may determine from the stored data how many and which users/clients have associated with a posting, and may assign a priority/value accordingly, [0058] service provider 106(m) may compile data from a plurality of clients 102(n) associating users with postings 218. The data may be used to determine priority/value of issues or questions based on the associations made by user of the community forum, Fig 8 # 806 High priority, [0063] highest priority issues may be identified and/or surfaced to technical staff, [0067], [0075]); wherein the question is associated with a product (Fig 8 Topic: PC problems, [0068] if 100 business users are associated with a posting 218 describing a virus problem with a critical application a relatively high priority may be determined. However if 10 home users are associated with a posting asking a question regarding templates for a word processor, the priority may be lower.)
Tumulty teaches business value of the question/inquiry (Fig 3 customer prioritization score i.e. value of a customer to business, [0031 ] prioritize customer inquiry based on highest net present value (business value) for the business); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included prioritized based on a business value associated with each question in the list of questions, as disclosed by Tumulty in the system disclosed by Shroff/Park, for the motivation of prioritizing customer inquiries based on net present value for business (Tumulty [0002], [0031])
Response to Arguments
Applicant's arguments filed 2/15/21 have been fully considered but they are not persuasive..
Regarding 101 rejection, applicant states claims are similar to example 30 where claims are directed to a machine learning model training process. Examiner has considered all arguments and respectfully disagrees. This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining data, analyzing it, and providing a prioritized list of questions. In particular, the claims only recites the additional element – a user interface for an application associated with Q & A system, server, processor, data channel, first computer, second computer. The user interface for an application associated with Q & A system, server, processor, data channel, first computer, second computer are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea
Regarding 102/103 rejections, Applicant’s arguments with respect to claims rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New limitations have been considered in rejection above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schmidt (US 2008/0126954) discloses optimum placement of a thread in an online forum.
Petty (US 2009/0119258) discloses  content ranking and reviewer selection process
Liu (US 2008/0294637) discloses interactive Q&A system
Jones (US 2009/0276419) discloses improvements of request processing system
Wang (US 2010/0191686) discloses answer ranking in community Q&A  sites.
Cao (US 2010/00235343) discloses predicting interestingness of questions in community 
Wanas (US 2010/0162135 A1) teaches value based on one or more of the following: a status of a user account of the first user in the web-based Q&A system; a point total of the user account of the first user in the web-based Q&A system; a participation rate of the first user in the web-based Q&A system ([0087] The thread level score of a user is a reflection of the individual posts a user has contributed, [0089] post contributions submitted by an individual user is an indication of the value provided to a forum by the individual user., [0090]-[0091] Users that regularly post high volume, high quality posts and that engage many other users attain a relatively high collaboration score.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629